Per Curiam.

A motion for a new trial must be within the first four days of the term, and before judgment is perfected, unless an order to stay proceedings on the verdict has been obtained, which operates as an enlargement of the rule of four days. In no case has a motion for a new trial been heard, after a judgment has been regularly perfected. The case of Shepherd arose soon after the presént rules and orders of the court were made, and the court, under the particular circumstances of the case, of an-alleged misapprehension of the meaning of the 4th rule of January term, 1799', allowed the motion to be made.
Motion denied.